Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-22-00566-CR

                          Joshua Mathew TALBOTT,
                                  Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 187th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2022CR4058
                Honorable Stephanie R. Boyd, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE
                       VALENZUELA

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED November 30, 2022.


                                        _________________________________
                                        Lori I. Valenzuela, Justice